Citation Nr: 0408504	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for right shoulder 
dislocation, status-post surgical correction, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted the veteran an increase in his 
service connected right shoulder disability, to a 20 percent 
evaluation.  The veteran continues to disagree with this 
level of disability.  The Board notes that, during the course 
of this appeal, the veteran was granted an additional 
separate 10 percent rating for his right shoulder scar.

Also during the course of this appeal, the Board notes that 
the veteran was granted a temporary 100 percent rating from 
April 8, 2002, to June 30, 2002, due to his shoulder surgery. 

This claim was remanded for further development in December 
2001, and now again returns before the Board.


FINDINGS OF FACT

The veteran's right shoulder dislocation, status-post 
surgical correction, is currently manifested by pain, some 
limitation of motion, and infrequent episodes of dislocation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service connected right shoulder disability, the 
major extremity, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the record shows that in July 2002, the RO 
informed the veteran of the requirements necessary to 
establish both his claims, and of the VCAA and what evidence 
the VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the statement of the case, and 
supplemental statements of the case and a Board remand, he 
was informed of the criteria necessary to establish his 
claim.  Also, the RO has obtained all available evidence 
identified by the veteran and a VA examination has been 
conducted.  Although records were not obtained by the RO from 
a private facility, as the Board requested be done in it 
prior remand, the Board notes that the veteran was informed 
several times, including mostly recently in a letter dated 
May 2003, that he must provide an Authorization and Consent 
to Release Information form to the RO before records could be 
obtained from this private facility.  The veteran failed to 
provide such form, and therefore the RO could not obtain such 
records.  While VA does have a duty to assist in the 
development of the veteran's claim, this duty is not 
limitless.  His cooperation in responding to requests for 
information is required.  As the Court has noted, the duty to 
assist in the development and adjudication of a claim is not 
a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480 (1992).

Therefore, under the circumstances, the Board finds that the 
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The veteran was initially granted service connection for his 
right shoulder disability at a 10 percent evaluation by a 
March 1986 rating decision.  This decision was based on 
service medical records, which showed that the veteran 
dislocated his shoulder in service, and on the report of a VA 
examination, which showed crepitus, and normal range of 
motion with discomfort.  The veteran subsequently applied for 
an increased rating several times, but was continued at a 10 
percent evaluation by rating decisions dated June 1987, 
November 1989, April 1995, and January 1996.

In June 2000, the veteran again applied for an increased 
rating for his service connected right shoulder disability, 
and was granted an increased evaluation to 20 percent.  The 
veteran, however, continues to disagree with the level of 
disability assigned.  With respect to this claim, the 
relevant evidence of record consists of the report of a VA 
examination, and VA outpatient treatment records.

Several outpatient treatment records dated May 2000 indicate 
that the veteran was seen in the emergency room, having 
dislocated his right shoulder.  Range of motion of the right 
shoulder was abduction to 160 degrees, with pain from 90 to 
160 degrees, and flexion to 180 degrees, with pain from 160 
to 180 degrees.  Strength was 5/5.  Right elbow range of 
motion was full and equal with strength of 5/5.  There was a 
positive apprehension sign on the right side.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2001.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported continuing problems with his right shoulder, to 
include pain and problems with popping or nearly popping out 
of joint.  The veteran indicated that he had to use sick 
leave at work every few weeks due to his shoulder.  He noted 
that he had to be seen at the emergency room twice for help 
in setting his shoulder.  The veteran reported that his 
shoulder frequently dislocated in his sleep.  He noted that 
he was right handed, and had difficulty performing certain 
daily tasks such as combing his hair and tying his shoes, as 
well as driving.  He indicated that cold weather would 
exacerbate his condition.  The veteran confirmed that he was 
right handed.

VA treatment reports show that the veteran underwent surgery 
in April 2002 for right shoulder recurrent instability.  The 
procedure performed on the veteran was a revision of a right 
anterior open Bankart repair, with inferior capsulorrhaphy.  
As noted above, the veteran received a temporary total rating 
from April 8, 2002, to June 30, 2002, to convalesce from this 
surgery.

The veteran received a VA examination performed by QTC in 
October 2002.  The report of that examination indicates that 
the veteran reported that, following his recent surgery, his 
shoulder would still "pop," but he had no further episodes 
of dislocations, as he tended not to use his right shoulder.  
He described his pain at that time as an 8 out of 10, and 
noted problems sleeping because of his pain.  The veteran 
complained of problems on lifting, pulling, and working 
overhead due to limited range of motion of the shoulder.  He 
did not report any symptoms due to weakness, excess 
fatigability, incoordination, swelling, deformity, or atrophy 
of disuse.  He reported getting flare-ups of pain in the 
right shoulder on lifting and overhead reaching.  Upon 
examination, there was no swelling, inflammation, muscle 
spasm, or crepitation on active and passive range of motion 
of the right shoulder.  He was only able to flex and abduct 
the right shoulder to 120 degrees.  Internal rotation was 40 
degrees, external rotation was 60 degrees, and extension was 
30 degrees.  There was pain at the extremes of range of 
motion.  There was no weakness, fatigability, lack of 
endurance, or incoordination noted on movement.  Strength was 
5/5 in all extremities.  Right shoulder X-rays from that time 
showed post-surgical change, humeral spur, and no right 
clavicle deformity.  The veteran was diagnosed with status-
post right shoulder dislocation, status-post surgical 
correction.  He had residuals of limited range of motion of 
the right shoulder due to pain.  There was arthritis of the 
right shoulder due to the injury to the joint, with 
subsequent dislocation and surgery.  This was supported by 
clinical examination findings of significant limitation of 
motion of the right shoulder due to pain, and X-ray findings 
of humeral spur.  The examiner also noted that the veteran 
appeared to have some continued problems with lifting, 
pulling, and attempting to work overheard, because of 
limitation of right shoulder range of motion.

Records also show that the veteran had several physical 
therapy sessions from June 2002 to September 2002, and from 
December 2002 to January 2003.  A December 2002 initial 
rehabilitation assessment report indicated that the veteran 
had reduced strength of 4+/5 in the middle trapezius, lower 
trapezius, and external rotators.  The veteran was found to 
have normal range of motion of the upper arm except for 
extension of 50 degrees, and external rotation of 70 degrees.  
The veteran described his pain as an 8 out of 10.  A January 
2003 rehabilitation report noted that the veteran reported 
that his right shoulder was getting better and felt stronger.  
Gross muscle tests of the right upper extremity were within 
normal limits throughout, including middle trapezius, lower 
trapezius, and external rotators, which were all 5/5.  The 
veteran's range of motion was found to be within normal 
limits throughout, including extension of 60 degrees and 
external rotation of 90 degrees.  The veteran reported pain 
of 4 on a scale of 1 to 10.  The veteran described the area 
of pain as a general area around the right shoulder and 
occasionally between the scapulae.  He reported the pain as 
intermittent and increased by overhead activity only, 
decreased by strengthening, ice, and occasionally medication.  
Sensation was intact throughout the right shoulder.

The veteran was seen for outpatient treatment for right 
shoulder discomfort in June 2003.  A that time, he indicated 
that he was using analgesic cream on his right shoulder with 
adequate relief.  The right shoulder was noted to have a full 
range of motion, with no inflammation and no subluxation.  He 
was prescribed more topical analgesic cream at that time.

In a statement received from the veteran in June 2003, the 
veteran again stated that he felt his service connected right 
shoulder condition was more severe than that reflected by his 
current evaluation.


Law

As noted, it is maintained that the 20 percent evaluation 
currently assigned to the veteran's right shoulder disability 
is not adequate.  In this regard, it is pointed out that 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2003).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

In this regard, the Board notes that the veteran is currently 
rated as 20 percent disabled pursuant to the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. §  
Part 4, Diagnostic Code 5203.  Under this code, for malunion 
of the clavicle or scapula, a 10 percent rating is warranted 
for either a major or minor extremity.  A 20 percent rating 
for either a major or minor extremity requires nonunion, with 
loose movement or rate on impairment of function of the 
contiguous joint.  A 20 percent rating is the maximum 
available rating under this code.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side and 20 percent on the 
minor side; and limitation to 25 degrees from the side is 
rated 40 percent disabling on the major side and 30 percent 
rating on the minor side.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for impairment 
of either extremity caused by malunion resulting in moderate 
deformity, or by infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  When there are recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements a 30 percent evaluation is warranted for 
the major extremity and 20 percent for the minor extremity.  
Where there is fibrous union, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the shoulder.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 20 percent 
disabled for his right shoulder dislocation, status-post 
surgical correction.  In this regard, the Board notes that 
the veteran is currently receiving the highest award 
available, 20 percent, under Diagnostic Code 5203, for 
dislocation of the clavicle.   As to a higher rating under 
Diagnostic Code 5201, limitation of motion, the Board notes 
that measurements of the veteran's range of motion of the 
right shoulder, taken in May 2000, found abduction to 160 
degrees, with pain from 90 to 160 degrees, and flexion to 180 
degrees, with pain from 160 to 180 degrees.  VA examination 
of October 2002 showed ranges of motion of flexion and 
abduction of the right shoulder to 120 degrees, internal 
rotation to 40 degrees, external rotation to 60 degrees, and 
extension to 30 degrees, with pain at the extremes of range 
of motion.  A December 2002 therapy note indicated that the 
veteran had a normal range of motion of the upper arm except 
for extension of 50 degrees, and external rotation of 70 
degrees.   In January 2003, the veteran's range of motion was 
found to be within normal limits throughout including 
extension of 60 degrees and external rotation of 90 degrees.  
These levels of limitation of motion, even considering 
DeLuca, can be considered to be no more than limitation of 
motion of the arm at shoulder level, such that a 20 percent 
rating would be warranted, the rating that the veteran is 
already receiving under Diagnostic Code 5203.

As to a rating under Diagnostic Code 5202, for other 
impairment of the humerus, while the veteran has reported, in 
his statements and his hearing testimony, that he continues 
to have problems with recurrent dislocation of his shoulder, 
the veteran has not been shown to have frequent dislocations 
and guarding of all arm movements, such that a higher rating 
would be warranted.   Specifically, the veteran indicated in 
his hearing testimony, dated September 2001, that his 
shoulder did not dislocate even as often as every month.  
Further, the veteran indicated, at his examination conducted 
in October 2002 that, although he still had "popping" of 
his shoulder, he had no further episodes of dislocations.  In 
January 2003, the veteran reported that his shoulder pain was 
intermittent, and increased only by overhead activity.  
Finally, the veteran indicated, in a June 2003 outpatient 
treatment report, that he received adequate relief of his 
shoulder symptoms through the use of a topical cream, and the 
veteran was found at that time to have a normal full range of 
motion.  The Board finds this level of disability, 
considering all evidence of record, consistent with a finding 
of infrequent episodes of dislocation, and guarding of 
movement only at shoulder level, such that no more than a 20 
percent rating would be warranted under this Code, the level 
the veteran is currently receiving.

Therefore, the Board finds that the veteran is properly rated 
as 20 percent disabled for his right shoulder dislocation, 
status-post surgical correction.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for right shoulder 
dislocation, status-post surgical correction, currently 
evaluated as 20 percent disabling, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



